               Case 1:18-cv-11176-VEC Document 89
                                               90 Filed 03/31/21 Page 1 of 2


MEMO ENDORSED
   O’Melveny & Myers LLP                T: +1 949 823 6900                                                        File Number:
   610 Newport Center Drive             F: +1 949 823 6994
                                                                USDC SDNY
   17஍‫ ހ‬Floor                           omm.com                 DOCUMENT
   Newport Beach, CA 92660-6429
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 
                                                                                                                  Danielle N. Oakley
   March 31, 2021                                                                                                 D: +1 949 823 7921
                                                                                                                  doakley@omm.com
   VIA ECF

   The Honorable Valerie E. Caproni
   Thurgood Marshall United States Courthouse
   Courtroom 443
   40 Foley Square
   New York, NY 10007

   Re:       Perks v. TD Bank, N.A., No. 18-CV-11176 (VEC)

   Dear Judge Caproni:

   Defendant TD Bank, N.A. (“TD Bank”) and Plaintiffs Mary Jennifer Perks and Maria Navarro-
   Reyes write jointly to request a one-month extension for Plaintiffs to file their Motion for
   Preliminary Approval of Settlement and accompanying Written Settlement Agreement in the
   above-captioned matter. The parties notified the Court on February 2, 2021 that they had
   reached a settlement in principle that will resolve this putative class action in its entirety on a
   classwide basis. Pursuant to the Court’s order of the same day, Plaintiffs’ Motion for
   Preliminary Approval is currently due on April 2, 2021.

   The parties are working diligently and have exchanged drafts of the class settlement agreement
   and supporting materials that must be filed with Plaintiffs’ Motion for Preliminary Approval. But
   they require more time to finalize the agreement, the proposed class notice protocol, and all
   supporting documents, and to obtain all necessary approvals to have the agreement executed.
   The parties, therefore, respectfully request an extension of the deadline for Plaintiffs to move for
   Preliminary Approval of the classwide settlement, thereby making Plaintiffs’ motion due May 3,
   2021. This is the parties’ first request for extension of this deadline.



                                                                               Application GRANTED.

                                                                               SO ORDERED.



                                                                                                                        
                                                                                                                        
                                                                               HON. VALERIE CAPRONI
                                                                               UNITED STATES DISTRICT JUDGE



                    Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                                Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
         Case 1:18-cv-11176-VEC Document 89
                                         90 Filed 03/31/21 Page 2 of 2




Respectfully submitted,

/s/ Jeffrey D. Kaliel
Jeffrey D. Kaliel                          Danielle N. Oakley
Sophia G. Gold                             O’MELVENY & MYERS LLP
KALIEL PLLC                                610 Newport Center Drive, 17th Floor
1875 Connecticut Ave., NW, 10th Floor      Newport Beach, California 92660
Washington, D.C. 20009                     (949) 823-6900
Telephone: (202) 350-4783                  doakley@omm.com
jkaliel@kalielpllc.com
sgold@kalielpllc.com                       Allen W. Burton
                                           O’MELVENY & MYERS LLP
James J. Bilsborrow                        7 Times Square
WEITZ & LUXENBERG, P.C.                    New York, NY 10036
700 Broadway                               (212) 326-2000
New York, New York 10003                   aburton@omm.com
Telephone: (212) 558-5500
jbilsborrow@weitzlux.com                   Attorneys for Defendant TD Bank, N.A.

Jeffrey M. Ostrow
Jonathan M. Streisfeld
KOPELOWITZ OSTROW
FERGUSON WEISELBERG GILBERT
One W. Las Olas Blvd., Suite 500
Fort Lauderdale, Florida 33301
Telephone: (954) 525-4100
ostrow@kolawyers.com
streisfeld@kolawyers.com

Lynn A. Toops
Vess A. Miller
Richard E. Shevitz
COHEN & MALAD, LLP
One Indiana Square, Suite 1400
Indianapolis, IN 46204
Telephone: (317) 636-6481
ltoops@cohenandmalad.com
vmiller@cohenandmalad.com
rshevitz@cohenandmalad.com

Attorneys for Plaintiffs




                                                                                   2
